    Case 1:21-cv-00088-MMB Document 22-2   Filed 08/25/21   Page 1 of 47


                                                               CORRECTED

      UNITED STATES COURT OF INTERNATIONAL TRADE


BEFORE: THE HONORABLE M. MILLER BAKER, JUDGE
FUJIAN YINFENG IMP & EXP         )
TRADING CO., LTD.,               )
             Plaintiff,          )
    v.                           )
                                 )
UNITED STATES,                   )                 Court No. 21-0088
            Defendant,           )
    and                          )
                                 )
COALITION OF AMERICAN            )
MILLWORK PRODUCERS,              )
           Defendant-Intervenor. )
                                 )

  PLAINTIFF’S RULE 56.2 MEMORANDUM IN SUPPORT OF MOTION
          FOR JUDGMENT UPON THE AGENCY RECORD




                                      Gregory S. Menegaz
                                      J. Kevin Horgan
                                      Judith L. Holdsworth
                                      Alexandra H. Salzman
                                      DEKIEFFER & HORGAN, PLLC
                                      Suite 410
                                      1090 Vermont Ave., N.W. 20005
                                      Tel: (202) 783-6900
                                      email: gmenegaz@dhlaw.com
                                      Counsel to Plaintiff
Dated: August 17, 2021




                                  1
       Case 1:21-cv-00088-MMB Document 22-2                Filed 08/25/21      Page 2 of 47




                                TABLE OF CONTENTS



I.     RULE 56.2 STATEMENT ............................................................ 1

       A.     Administrative Determination Subject to Appeal.............. 1

       B.     Issues Presented ................................................................. 1

II.    STANDARDS OF REVIEW ......................................................... 2

III.   ARGUMENT ................................................................................ 5

       A.     The Department’s Application of The EBC Countervailing
              Duty Program to Yinfeng Is Unsupported By Record
              Evidence And Contrary to Law........................................... 5

       B.     The Department Unlawfully Expanded the Primer for
              LTAR Program ...................................................................19

       C.     The Department’s Ocean Freight Benchmark is Not
              Supported by Substantial Evidence ..................................30

       D.     The Department Should Rely Upon the Contemporaneous
              Land Benchmark ................................................................34

IV.    Conclusion and Prayer for Relief ................................................40




                                                 i
       Case 1:21-cv-00088-MMB Document 22-2                        Filed 08/25/21        Page 3 of 47




CASES

Anderson v. U.S. Sec'y of Agric., 462 F. Supp. 2d 1333 (Ct. Int’l
Trade 2006) ................................................................................................. 5

Atlantic Sugar, Ltd. v. United States, 744 F.2d 1556 (Fed. Cir.
1984) ...................................................................................................... 3, 24

Beijing Tianhai Indus. Co. v. United States, 52 F. Supp. 3d 1351
(Ct. Int’l Trade 2015) ................................................................................ 32

Borusan Mannesmann Boru Sanayi ve Ticaret A.S. v. United
States, 61 F. Supp. 3d 1306 (Ct. Int’l Trade 2015) ................................. 32
Canadian Solar, Inc. v. United States, 2020 Ct. Intl. Trade LEXIS
24; SLIP OP. 2020-23 (Feb. 25, 2020) ................................................. 11-12

Changzhou Trina Solar Energy Co. v. United States, 352 F. Supp.
3d 1316 (Ct. Int’l Trade 2018) ................................................. 11-12, 15-16

Changzhou Trina Solar Energy Co. v. United States, 2019 Ct. Intl.
Trade LEXIS 138; SLIP OP. 2019-137 (Nov. 8, 2019) ................. 11-12, 16

Changzhou Trina Solar Energy Co. v. United States, 2018 Ct. Intl.
Trade LEXIS 179; SLIP OP. 2018-167 (Nov. 30, 2018) ..................... 11-12

Changzhou Trina Solar Energy Co. v. United States, 2019 Ct. Intl.
Trade LEXIS 138; SLIP OP. 2019-143 (Nov. 18, 2019) ..................... 11-12

Clearon Corp. v. United States, 359 F. Supp. 3d 1344 (Ct. Int’l
Trade 2019) .............................................................................................. 10

Clearon Corp. v. United States, 2020 Ct. Intl. Trade LEXIS 149
(Oct. 8, 2019) ............................................................................................. 10

Consol. Bearings Co. v. United States, 348 F.3d 997 (Fed. Cir.
2003) ...................................................................................................... 4, 38

Consolidated Edison Corp. v. Labor Board, 305 U.S. 197 (1938) ............. 3
Diversified Products Corp. v. United States, 572 F. Supp. 883 (Ct.
Int’l Trade 1983) ......................................................................................... 3

                                                        ii
       Case 1:21-cv-00088-MMB Document 22-2                      Filed 08/25/21       Page 4 of 47




Fine Furniture (Shanghai) Ltd. v. United States, 748 F.3d 1365
(Fed. Cir. 2014) .................................................................................... 14-15

Gerald Metals, Inc. v. United States, 132 F.3d 716 (Fed. Cir. 1997) ....... 4
Guizhou Tyre Co. v. United States, 348 F. Supp. 3d 1261 (Ct. Int’l
Trade 2018) ............................................................................................... 11

Guizhou Tyre Co. v. United States, 415 F. Supp. 3d 1402 (Ct. Int’l
Trade 2019) ........................................................................................ 11, 13

Guizhou Tyre Co. v. United States, 389 F. Supp. 3d 1315 (Ct. Int’l
Trade 2019) .............................................................................................. 11

Guizhou Tyre Co. v. United States, 415 F. Supp. 3d 1335 (Ct. Int’l
Trade, 2019) .............................................................................................. 11

Guizhou Tyre Co. v. United States, 2020 Ct. Intl. Trade LEXIS 86;
Slip Op. 2020-81 (June 5, 2020) ............................................................... 11

Jiangsu Zhongji Lamination Materials Co. v. United States, 405 F.
Supp. 3d 1317 (Ct. Int’l Trade 2019) ........................................... 12, 17-18

Jiangsu Zhongji Lamination Materials Co. v. United States, 2020
Ct. Intl. Trade LEXIS 41, SLIP OP. 2020-39 (Mar. 24, 2020) .......... 12, 18

Motor Vehicle Mfrs. Ass'n v. State Farm Mut. Auto. Ins. Co., 463
U.S. 29 (1983) .......................................................................................... 4-5

Mueller Commercial de Mex., S. de R.L. de C.V. v. United States,
753 F.3d 1227 (Fed. Cir. 2014) ................................................................... 6

Nippon Steel Corp. v. United States, 337 F.3d 1373 (Fed. Cir. 2003) ..... 6
Shandong Rongxin Imp. & Exp. Co. v. United States, 163 F. Supp.
3d 1249 (Ct. Int’l Trade 2016) ............................................................. 3, 24

SKF USA Inc. v. United States, 263 F.3d 1369 (Fed. Cir. 2001) ....... 4, 38
Universal Camera Corp. v. NLRB, 340 U.S. 474 (1951)........................ 2-4



                                                     iii
        Case 1:21-cv-00088-MMB Document 22-2                        Filed 08/25/21        Page 5 of 47




Yama Ribbons & Bows Co. v. United States, 419 F. Supp. 3d 1341
(Ct. Int’l Trade 2019) ............................................................................... 12

STATUTES & REGULATIONS

19 U.S.C. § 1516a(b)(1) ............................................................................ 2-4

19 U.S.C. 1671a ........................................................................................ 28

19 U.S.C. § 1677e ..................................................................................... 6-8

19 U.S.C. § 1677(5)(E) ......................................................................... 33-35

19 C.F.R. 351.301(2)(iv) ............................................................................ 28

ADMINISTRATIVE DECISIONS

Crystalline Silicon Photovoltaic Cells, Whether or Not Assembled
Into Modules, From the People’s Republic of China: Preliminary
Results of Antidumping Duty Administrative Review and
Preliminary Determination of No Shipments; 2017–2018, 85 Fed.
Reg. 7531 (February 10, 2020) ................................................................. 36

Fine Denier Polyester Staple Fiber From the People's Republic of
China: Preliminary Affirmative Countervailing Duty
Determination, 82 Fed. Reg. 51,396 (November 6, 2017) ....................... 29
Wood Mouldings and Millwork Products From the People’s Republic
of China: Preliminary Affirmative Determination of Sales at Less
Than Fair Value, Postponement of Final Determination, and
Extension of Provisional Measures, 85 Fed. Reg. 48669 (August 12,
2020) .......................................................................................................... 36




                                                        iv
      Case 1:21-cv-00088-MMB Document 22-2                Filed 08/25/21     Page 6 of 47




                                         GLOSSARY



Adverse Facts Available .................................................................... AFA

China Ex-Im Bank’s Export Buyer’s
Credit Program ................................................... EBCP or EBC program

Coldwell Banker Richard Ellis Group ........................................... CBRE

Government of China ....................................................................... GOC

Harmonized Tariff Schedule ............................................................. HTS

Less Than Adequate Remuneration ...............................................LTAR

Malaysian Investment Development Authority............................ MIDA

New Subsidy Allegation .................................................................... NSA




                                                v
     Case 1:21-cv-00088-MMB Document 22-2    Filed 08/25/21   Page 7 of 47




I.   RULE 56.2 STATEMENT

     Pursuant to Rule 56.2 (c)(1), Fujian Yinfeng Imp & Exp Trading

Co., Ltd., (“Yinfeng” or “Plaintiff”), hereby states the administrative

decision subject to appeal and the issues of law presented:

     A.    Administrative Determinations Subject to Appeal

     The U.S. Department of Commerce (the “Department”) published

the contested final determination in the Federal Register on January 4,

2021 and the countervailing order was published on February 16, 2021.

See Wood Mouldings and Millwork Products From the People's Republic

of China: Final Affirmative Countervailing Duty Determination, 86 FR

67 (January 4, 2021) (“Final Determination”), Appx001394,

incorporating Issues and Decision Memorandum (“IDM”), Appx001000;

see also Wood Mouldings and Millwork Products From the People's

Republic of China: Countervailing Duty Order, 86 Fed. Reg. 9,484

(February 16, 2021) Appx001398.

     B.    Issues Presented

     1.    Issue One: Whether the Department’s application of adverse

facts available (“AFA”) to the China Ex-Im Bank’s Export Buyer’s

Credit Program (“EBC” program or “EBCP”) against the mandatory



                                     1
      Case 1:21-cv-00088-MMB Document 22-2   Filed 08/25/21   Page 8 of 47




respondents after they demonstrated non-use of the EBCP is supported

by substantial evidence or otherwise contrary to the law?

      2.    Issue Two: Whether the Department’s expansion of the

primer and gesso at LTAR program to include purchases of the raw

material used to produce gesso is supported by substantial evidence and

is not in accordance with the law?

      3.    Issue Three: Whether the Department’s selection of the

ocean freight benchmark for the wood LTAR programs is supported by

substantial evidence or otherwise in accordance with the law?

      4.    Issue Four: Whether the Department’s selection of the land

benchmark is supported by substantial evidence or is otherwise in

accordance with the law?

II.   STANDARDS OF REVIEW

      The Court will only sustain the Department’s factual

determination if it is based on substantial evidence. 19 U.S.C. §

1516a(b)(1)(B)(i). Substantial evidence is “more than a mere scintilla. It

means such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Universal Camera Corp. v. NLRB,




                                     2
     Case 1:21-cv-00088-MMB Document 22-2   Filed 08/25/21   Page 9 of 47




340 U.S. 474, 477 (1951) (quoting Consolidated Edison Corp. v. Labor

Board, 305 U.S. 197, 229 (1938)). Furthermore, “substantial evidence”

must be measured by a review of the record as a whole, “including

whatever fairly detracts from the substantiality of the evidence.”

Atlantic Sugar, Ltd. v. United States, 744 F.2d 1556, 1562 (Fed. Cir.

1984). Thus, “it is appropriate to set aside the ITA’s decision when the

court ‘cannot conscientiously find that the evidence supporting that

decision is substantial, when viewed in the light that the record in its

entirety furnishes, including the body of evidence opposed to [its] view.’”

Diversified Products Corp. v. United States, 6 C.I.T. 155, 161, 572 F.

Supp. 883, 888 (1983) (quoting Universal Camera, 340 U.S. at 488).

Moreover, “Commerce’s determination cannot be based on isolated

tidbits of data which suggest a result contrary to the clear weight of the

evidence.” Shandong Rongxin Imp. & Exp. Co. v. United States, 163 F.

Supp. 3d 1249, 1252 (Ct. Int’l Trade 2016) (internal citation omitted).

The substantial evidence standard “requires more than mere assertion

of ‘evidence which in and of itself justified {the determination}, without

taking into account contradictory evidence or evidence from which

conflicting inferences could be drawn.’” Gerald Metals, Inc. v. United



                                     3
    Case 1:21-cv-00088-MMB Document 22-2    Filed 08/25/21   Page 10 of 47




States, 132 F.3d 716, 720 (Fed. Cir. 1997) (quoting Universal Camera,

340 U.S. at 487).

     Further, the Court will also hold as unlawful any administrative

decision that is arbitrary, capricious, or an abuse of discretion. See 19

U.S.C. § 1516a(b)(l)(A). Normally, an agency decision would be

arbitrary and capricious “if the agency has relied on factors which

Congress has not intended it to consider, entirely failed to consider an

important aspect of the problem, offered an explanation for its decision

that runs counter to the evidence before the agency, or is so implausible

that it could not be ascribed to a difference in view or the product of

agency expertise.” See Motor Vehicle Mfrs. Ass'n v. State Farm Mut.

Auto. Ins. Co., 463 U.S. 29, 43 (1983). The Department acts arbitrarily

and capriciously when it “consistently follow[s] a contrary practice in

similar circumstances and provide[s] no reasonable explanation for the

change in practice." Consol. Bearings Co. v. United States, 348 F.3d

997, 1007 (Fed. Cir. 2003). It is well-established that “[a]n agency

action is arbitrary when the agency offers insufficient reasons for

treating similar situations differently.” SKF USA Inc. v. United States,

263 F.3d 1369, 1382 (Fed. Cir. 2001) (alteration, quotation marks and


                                     4
       Case 1:21-cv-00088-MMB Document 22-2   Filed 08/25/21   Page 11 of 47




citation omitted). An agency “must cogently explain why it has

exercised its discretion in a given manner.” Motor Vehicle Mfrs., 463

U.S. at 48 (citations omitted). Internal inconsistency and self-

contradiction do not satisfy this requirement. Indeed, a “principal

justification for the administrative state is that in ‘area[s] of limitless

factual variations, like cases will be treated alike.’” Anderson v. U.S.

Sec'y of Agric., 30 C.I.T. 1742, 462 F. Supp. 2d 1333, 1339 (2006)

(internal citation omitted) (“Courts will therefore not defer to an agency

regulation or adjudicative decision when they produce results which are

arbitrary, capricious, or manifestly contrary to the statutory scheme.”).

Thus, when the administering agency treats similarly situated parties

differently or fails to consider an important aspect of a problem, its

decisions are arbitrary and capricious and subject to reversal.

III.    ARGUMENT

        A.   The Department’s Application of The EBC Countervailing
             Duty Program to Yinfeng Is Unsupported By Record
             Evidence And Contrary to Law.

        The Department’s use of adverse facts available (“AFA”) to find

that Yinfeng benefitted from the EBC program when record evidence

only contains evidence of non-use is unreasonable and unlawful. The



                                      5
    Case 1:21-cv-00088-MMB Document 22-2     Filed 08/25/21   Page 12 of 47




Federal Circuit has described the application of AFA as a two-part

inquiry. First, the Department must identify why it needs to rely on

facts otherwise available, and second, the Department must show how a

party failed to cooperate to the best of its ability as to warrant the use

of an adverse inference when “selecting from the facts otherwise

available.” See 19 U.S.C. § 1677e(b); Nippon Steel Corp. v. United

States, 337 F.3d 1373, 1381 (Fed. Cir. 2003) (“{T}he legislative history

mirrors the language in the statute by recognizing that: (1) the

Department must use facts otherwise available when requested

information is missing and (2) the Department may impose an adverse

inference after determining that a respondent has not been fully

cooperative or has failed to act to the best of its ability in gathering

information.”); Mueller Commercial de Mex., S. de R.L. de C.V. v.

United States, 753 F.3d 1227, 1231-32 (Fed. Cir. 2014) (quoting Nippon

Steel, 337 F.3d at 1381). The Department is allowed to use facts

available only when “necessary information is not available on the

record,” or an interested party has withheld requested information,

significantly impeded the investigation, or provided unverifiable

information. 19 U.S.C. § 1677e(a). As such, the Department must first



                                      6
        Case 1:21-cv-00088-MMB Document 22-2         Filed 08/25/21   Page 13 of 47




establish its authority to act under Section 1677e(a) before it can

properly invoke Section 1677e(b) and apply AFA.

         In its Final Determination, the Department cited 19 U.S.C. §§

1677e(a)(1), (a)(2)(A), and (a)(2)(C), claiming that because the GOC

failed to provide the 2013 Revisions and a list of all the partner banks

involved in the disbursement of funds under the EBC program,

necessary information is missing from the record and that the

Department was unable to verify Yinfeng’s non-use of the EBC

program. Final IDM at Appx001029 (“Commerce must rely on the facts

otherwise available, pursuant to Sections 776(a)(1), (a)(2)(A), and

(a)(2)(C) of the Act. Specifically, necessary information is not on the

record because the GOC withheld information that we requested that

was reasonably available to it, which significantly impeded the

proceeding.”). 1 Although the Department did not expressly invoke 19


1   19 U.S.C. § 1677e(a) reads:
      (a) In general if –
          (1) necessary information is not available on the record, or
          (2) an interested party or any other person –
                 (A) withhelds information that has been request by the administering
                 authority or the Commission under this subtitle,
                 (B) fails to provide such information by the deadlines for submission of
                 the information or in the form and manner requested, subject to
                 subsections (c)(1) and (e) of section 1677m of this title,
                 (C) significantly impedes a proceeding under this subtitle, or


                                             7
     Case 1:21-cv-00088-MMB Document 22-2         Filed 08/25/21   Page 14 of 47




U.S.C. § 1677e(a)(2)(D) by rejecting Yinfeng’s and its customers’

statements of non-use as unverifiable, the Department expends a

considerable amount of its analysis on how it could not verify that

respondents or their customers did not use the EBC program. Final

IDM at Appx001027-001029. Therefore, the Department is in fact, for

the most part of its analysis, relying on Section 1677e(a)(2)(D).

      Specifically, the Department found that EBC loans can potentially

be distributed to the importer’s account from a partner bank of the

China Ex-Im Bank, and then from there be sent to the exporter’s bank

account. See Final IDM at Appx001022-001023. The Department

argued that “performing the verification steps to make a determination

of whether the ‘manufacture, production, or export’ of the company

respondents’ merchandise has been subsidized would therefore require

knowing the names of the intermediary banks; it would be their names,

not the name ‘China Ex-Im Bank,’ that would appear in the subledgers

of the U.S. customers if they received the credits.” Final IDM at


               (D) provides such information but the information cannot be verified as
               provided in section 1677m(i) of this title,
the administering authority and the Commission shall, subject to section 1677m(d)
of this title, use the facts otherwise available in reaching the applicable
determination under this subtitle.


                                          8
    Case 1:21-cv-00088-MMB Document 22-2   Filed 08/25/21   Page 15 of 47




Appx001024. Therefore, the Department continued to find that the

GOC withheld necessary information, and, as AFA, that Yinfeng used

and benefited from the EBC program.

     The decision to apply an adverse inference to the GOC and further

to Yinfeng because of GOC’s failure to submit the 2013 revisions and a

list of partner banks is unsupported by substantial evidence. As

summarized above, Yinfeng responded that it has never applied for any

EBC loans for itself or assisted its customers to apply for such loans. In

addition, Yinfeng provided customer declarations of non-use from every

single U.S. customer to whom they exported during the POI. See

Yinfeng’s Sec. III Qre. Resp. (April 13, 2020) at Appx005359-005361,

Appx005528-005541. Additionally, the GOC corroborated Yinfeng’s and

its customers’ non-use by searching the customers’ names in China Ex-

Im Bank’s loan database. See GOC’s Sec. II Qre. Resp. (April 13, 2020)

at Appx005960-005964 (Apr. 13, 2020); GOC’s Supp. Sec. II Qre. Resp.

at 3 – 7 (May 15, 2020) at Appx011276-011280.

     Record evidence thus establishes that Yinfeng and its customers

did not use or benefit from the EBC program. Indeed, the Department

does not point to any evidence to the contrary; instead, the Department


                                    9
    Case 1:21-cv-00088-MMB Document 22-2    Filed 08/25/21   Page 16 of 47




claims that it needs a complete understanding of how the program is

run in order to verify the non-use of the program. Final IDM at

Appx001023-001028. The Department’s bare-bone assertion cannot be

sustained. See Clearon Corp. v. United States, 359 F. Supp. 3d 1344,

1359 (Ct. Int’l Trade 2019) (“It is important to keep in mind that a

determination concerning the presence or absence of a subsidy revolves

around whether ‘the manufacture, production, or export’ of particular

‘merchandise’ has been subsidized. Thus, a determination as to whether

the use of facts available or adverse facts available is lawful depends on

whether the information missing from the record relates to the

‘manufacture, production, or export’ of that ‘merchandise.’ If it does not,

the information is not ‘necessary’ and so the application of neither facts

available nor adverse facts available is lawful.”) (internal citation

omitted).

     The Court of International Trade has in many instances held that

the China Ex-Im Bank’s 2013 revision and a list of the third-party

banks involved in disbursing the EBC funds do not create a “gap” on the

record that warrants the application of AFA. See Guizhou Tyre Co. v.

United States, 348 F. Supp. 3d 1261, 1270 – 71 (Ct. Int’l Trade 2018)


                                    10
    Case 1:21-cv-00088-MMB Document 22-2   Filed 08/25/21   Page 17 of 47




(“Although GOC failed to fully respond to the Department’s request for

information, this failure did not create the requisite gap needed to make

an adverse inference.”) (OTR Tires from China POR 2014 first opinion);

see e.g., Guizhou Tyre Co. v. United States, 399 F. Supp. 3d 1346 (Ct.

Int’l Trade 2019) (OTR Tires from China POR 2014 remand opinion);

Guizhou Tyre Co. v. United States, 415 F. Supp. 3d 1402 (Ct. Int’l Trade

2019) (OTR Tires from China POR 2014 second remand opinion);

Guizhou Tyre Co. v. United States, 389 F. Supp. 3d 1315 (Ct. Int’l Trade

2019) (OTR Tires from China POR 2015 first opinion); Guizhou Tyre Co.

v. United States, 415 F. Supp. 3d 1335 (Ct. Int’l Trade 2019) (OTR Tires

from China POR 2015 remand opinion); Guizhou Tyre Co. v. United

States, 2020 Ct. Intl. Trade LEXIS 86; Slip Op. 2020-81 (June 5, 2020)

(OTR Tires from China POR 2015 second remand opinion); Changzhou

Trina Solar Energy Co. v. United States, 255 F. Supp. 3d 1312 (Ct. Int’l

Trade 2017) ("Changzhou I"); Changzhou Trina Solar Energy Co. v.

United States, 352 F. Supp. 3d 1316 (Ct. Int’l Trade 2018) (Solar Cells

from China POR 2014 first opinion; “Changzhou Trina II”); Changzhou

Trina Solar Energy Co. v. United States, 2018 Ct. Intl. Trade LEXIS

179; SLIP OP. 2018-167 (Nov. 30, 2018) (Solar Products from China



                                   11
    Case 1:21-cv-00088-MMB Document 22-2   Filed 08/25/21   Page 18 of 47




POR 2014-15 first opinion; “Changzhou Trina III”); Changzhou Trina

Solar Energy Co. v. United States, 2019 Ct. Intl. Trade LEXIS 138;

SLIP OP. 2019-137 (Nov. 8, 2019) (Solar Cells from China POR 2014

remand opinion; “Changzhou Trina IV”); Changzhou Trina Solar

Energy Co. v. United States, 2019 Ct. Intl. Trade LEXIS 144; SLIP OP.

2019-143 (Nov. 18, 2019) (Solar Products from China POR 2014-15

remand opinion; “Changzhou Trina V”); Canadian Solar, Inc. v. United

States, 2020 Ct. Intl. Trade LEXIS 24; SLIP OP. 2020-23 (Feb. 25,

2020) (Solar Cells from China POR 2015, granting the Department’s

request for voluntary remand to reevaluate the AFA application on the

EBC program); Clearon Corp. v. United States, 359 F. Supp. 3d 1344

(Ct. Int’l Trade 2019) (Chlorinated Isos from China POR 2014 first

opinion); Yama Ribbons & Bows Co. v. United States, 419 F. Supp. 3d

1341 (Ct. Int’l Trade 2019) (Narrow Woven Ribbons from China POR

2015 first opinion); Jiangsu Zhongji Lamination Materials Co. v. United

States, 405 F. Supp. 3d 1317 (Ct. Int’l Trade 2019) (Aluminum Foil

CVD Investigation first opinion); Jiangsu Zhongji Lamination Materials

Co. v. United States, 2020 Ct. Intl. Trade LEXIS 41, SLIP OP. 2020-39

at 5 (Mar. 24, 2020) (Aluminum Foil CVD Investigation remand



                                  12
    Case 1:21-cv-00088-MMB Document 22-2   Filed 08/25/21   Page 19 of 47




opinion).

     The Guizhou Tyre litigation arose from the OTR Tires from China

2014 administrative review. The Department’s second remand

redetermination filed with the Court in that case is substantially the

same reasoning used in the Final IDM in the instant case, which was

scrutinized and criticized by the Court. See Guizhou Tyre, 415 F. Supp.

3d 1402 (Ct. Int’l Trade 2019). In pertinent part, the Court held:

     The Department has provided a myriad of reasons why
     verification might be onerous without additional information
     pertaining to the EBCP revisions. But until these reasons are
     grounded in facts supported by the record—that is, until the
     Department actually attempts verification and adequately
     confronts these (purportedly) insurmountable challenges,
     there is little for the Department to hang its hat on when it
     “continues to find a ‘gap’ in the record.” The court is
     sympathetic to the Department's struggles surrounding this
     Program, but an adverse inference is not one that can be
     applied just because the Department is unsatisfied with the
     respondent's answers about the EBCP's operations—a
     program that Plaintiffs do not even use, according to the only
     evidence available on the record. The court remains convinced
     that the Department has not adequately addressed what the
     gap in the record is (as required under the AFA statute), or,
     that the missing information is required to effectively verify
     respondent's non-use of the Program.

Id. at 1405.

     Indeed, the record in the instant investigation contains no



                                   13
    Case 1:21-cv-00088-MMB Document 22-2   Filed 08/25/21   Page 20 of 47




evidence that Yinfeng or its customers used or benefitted from the EBC

program. Instead of confronting the record evidence and conducting a

verification of non-use as the Department normally does for all other

programs that Respondents asserted not to have used, for EBCP, the

Department completely disregarded the record evidence and applied

AFA based on a vague claim that, due to GOC’s failure to submit the

2013 Revisions and a list of partner banks, the Department lacked a

complete and reliable understanding of the program.

     Furthermore, Yinfeng cooperated in this investigation to the

utmost of its abilities. Regarding the impact of AFA on fully

cooperating parties when applied to a non-cooperating party, the

Federal Circuit found in Fine Furniture that in a countervailing duty

investigation, a collateral impact on a cooperating party does not render

the AFA application against the foreign government improper. Fine

Furniture (Shanghai) Ltd. v. United States, 748 F.3d 1365, 1372 (Fed.

Cir. 2014). Central to the Federal Circuit’s decision, however, was the

fact that the adverse inferences were used to substitute for information

the GOC failed to provide and were not used against Fine Furniture.

     The Government points out that the Department used


                                   14
    Case 1:21-cv-00088-MMB Document 22-2   Filed 08/25/21   Page 21 of 47




     respondents' actual reported data to measure the benefit
     received in order to ensure that the adverse inference was
     applied only with regard to the missing information and not
     the information supplied by Fine Furniture. Therefore, the
     Government argues, by not substituting any adverse
     inferences for the facts provided by Fine Furniture, the
     Department did not apply adverse inferences against Fine
     Furniture.

Fine Furniture, 748 F.3d 1365, 1371 {emphasis added}. The Federal

Circuit therefore found that “the Department did not apply adverse

inferences to substitute for any information that was actually submitted

by the cooperating respondents, such as the actual rate Fine Furniture

reported paying for electricity.” Id. at 1372. However, in the instant

case, the Department did precisely the opposite – it applied adverse

inferences against the GOC and substituted facts available for the

record evidence supporting a finding of non-use of the EBC program

that was provided by the cooperating respondent and its customers.

     In Changzhou Trina II, for instance, the Court acknowledged that

if a foreign government fails to cooperate in a countervailing duty case,

the Department may apply AFA even if the collateral effect is to

adversely impact a cooperating party.” See Changzhou Trina II, 352 F.

Supp. 3d 1316, 1325. But, in the very next sentence, the Court states




                                   15
    Case 1:21-cv-00088-MMB Document 22-2    Filed 08/25/21   Page 22 of 47




that “the Department, however, should seek to avoid such impact if

relevant information exists elsewhere on the record.” Changzhou Trina

II, 352 F. Supp. 3d at 1325. Changzhou Trina II is the Court’s first

opinion remanding several aspects of the Department’s final results in

the Solar Cells from China POR 2014 CVD review. See id. at 1323. In

that opinion, the Court overturned the Department’s AFA finding on

the EBC program and directed the Department to explain what

information is actually missing from the record, and reasonably show

that such information is, in fact, unverifiable. Id., at 1327.

     However, following the Court’s opinion in Changzhou II, upon

remand, the Department used the same exact reasoning as it used in

Yinfeng’s case and insisted that it could not verify non-use of the EBC

program because it does not have a list of partner banks involved in the

disbursement of the EBC loan, which was remanded by the Court in

Changzhou Trina Solar Energy Co. v. United States, 2019 Ct. Intl.

Trade LEXIS 138; SLIP OP. 2019-137, dated November 2019 - three

months before the Department released the Final IDM in the instant

case (“Changzhou Trina IV”). The Court stated, yet again, that “it

cannot sustain the Department’s determination that verification would


                                    16
    Case 1:21-cv-00088-MMB Document 22-2    Filed 08/25/21   Page 23 of 47




be impossible or unduly onerous,” and “it is still not entirely clear to the

court that the missing information is required to effectively verify

respondent’s non-use of the program.” Changzhou Trina, SLIP OP.

2019-137 at 11. Little room remains for the Department to distinguish

the instant case from Changzhou Trina II and its subsequent remand

opinion.

     In the Aluminum Foil from China CVD Investigation litigation,

the Court of International Trade held:

     the Department again does not explain why a complete
     understanding of the operation of the program is necessary to
     verify non-use of the program. … In its brief to the court, for
     example, the government provides one such explanation: that
     the identities of third-party banks allegedly involved are
     unknown to the Department, and those names, not "China Ex-
     Im Bank," would appear in the records of U.S. customers that
     received EBCP credits. Thus, if the Department were to verify
     the ledgers of U.S. customers, it could check for credits from
     those third-party banks…. But that argument still fails to
     explain how the 2013 rule change "affected the way {the
     Department} conducts verification" of non-use claims.
     Critically, the Department does not explain why it could not
     identify the intermediate banks and the corresponding bank
     disbursement information by soliciting information from
     respondents. Instead, the Department summarily declares
     that, as the "primary entity" involved, the Ex-Im Bank is the
     only entity that possesses records sufficient to verify claims of
     non-use.

Jiangsu Zhongji Lamination Materials Co. v. United States, 405 F.


                                    17
    Case 1:21-cv-00088-MMB Document 22-2   Filed 08/25/21   Page 24 of 47




Supp. 3d 1317, 1333-34 (Ct. Int’l Trade 2019) (“Jiangsu Zhongji I”)

(internal citation omitted). The Court instructed the Department to

“consider what information could be verified that would show non-use”

and emphasized that “effort should be made to avoid the collateral

consequences to cooperating parties of another’s non-cooperation.” Id.,

at 1334 (citing Archer Daniels Midland Co. v. United States, 917, F.

Supp. 2d 1331, 1342 (Ct. Int’l Trade 2013)). On remand, the

Department opted to remove the EBC rate from Jiangsu Zhongji’ rate

but did so only “under respectful protest.” Jiangsu Zhongji Lamination

Materials Co. v. United States, 2020 Ct. Intl. Trade LEXIS 41, SLIP

OP. 2020-39 at 5 (Mar. 24, 2020) (“Jiangsu Zhongji II”). The

Department still insisted that it does not know how to verify non-use of

the program and refused to even issue the proposed questions to

Zhongji’s customers. See id. at 6 - 7. Indeed, as the Court in Jiangsu

Zhongji II observed, “the Department’s true position is that it wishes to

rely solely on GOC’s failures” and after the position being rejected by

the Court in many cases, it now has “interposed non-verifiability or

incompleteness as reasons to maintain the EBCP as contributing to the

CVD rates, without much to back up such stances.” Id. at 7-8.



                                    18
    Case 1:21-cv-00088-MMB Document 22-2    Filed 08/25/21   Page 25 of 47




     In sum, the Department’s finding that Yinfeng used and

benefitted from the EBC program is unsupported by record evidence.

The administrative record provides the Department with no basis upon

which to find that Yinfeng used or benefitted from the EBC program.

As the Department itself chose not to attempt verification of Yinfeng’s

customers’ assertion of non-use, their statements of non-use must be

deemed accurate. The Department for years seems content to rely upon

its unsupported assertions that it is not possible to verify a customer’s

loans or the reasons for the loans. Nothing has changed in the

Department’s stance in Final Determination on review despite a

cascade of criticism from all corners of the U.S. Court of International

Trade.

     B.    The Department Unlawfully Expanded the Primer for
           LTAR Program.

     Based upon the petitioner’s New Subsidy Allegations, the

Department initiated on additional programs including “the provision of

primer, including gesso, (primer) for less than adequate remuneration

(“LTAR”). Despite the program being specific to primer, the

Department unlawfully expanded the program to include the raw




                                    19
    Case 1:21-cv-00088-MMB Document 22-2   Filed 08/25/21   Page 26 of 47




materials used by the respondent to produce primer, namely acrylic

polymer. The Department may only calculate a benefit for a program

that has been alleged with information meeting the requirements to

find a countervailable benefit for that program, i.e., that GOC through

domestic producer “authorities” conferred a financial benefit in the form

of the provision of the good for LTAR to a limited number of

industries/enterprises meeting the specificity requirements under the

law. See, generally, Mouldings Post Prelim. Analysis Memo (discussing

its finding of a countervailable benefit for the LTAR programs alleged).

To the extent that the Department made this finding for primer,

including gesso (a type of primer), the Department did not make this

finding with respect to acrylic polymer. The Department never initiated

on a program including acrylic polymer; therefore, the Department

lacks the authority to determine that a Chinese Government

“authority” conferred a benefit for purchases of acrylic polymer.

     On May 6, 2020, petitioner filed a new subsidy allegation

including on the provision of “primer, including gesso.” See Pet. NSA

(May 6, 2020). Petitioner explained that “[b]oth gesso and other

primers are often applied to wood mouldings and millwork products,



                                   20
    Case 1:21-cv-00088-MMB Document 22-2    Filed 08/25/21   Page 27 of 47




and they may be used by the mandatory respondent in this

investigation to coat and finish its subject merchandise.” Petitioner

presented information that supposedly Chinese producers of subject

merchandise benefit from the receipt of “primer, including gesso” for

LTAR. Id. at 8-10. Petitioner alleged that the “provision of primer,

including gesso, for LTAR constitutes a financial contribution” pursuant

to 19 U.S.C. § 1677(5)(D)(iii). Id. at 9. Petitioner alleged that under 19

U.S.C. § 1677(5A)(D) of the Act, the provision of “primer, including

gesso”, by the Chinese government is specific, in law and/or in fact,

because the benefits are provided to a limited group of preferred

enterprises and industries, i.e. the Chinese wood products industry,

including wood moulding and millwork products industry. Id. at 9.

Petitioner provided data under HTS 3209.10 and 3209.90 to

demonstrate that Chinese producers of wood moulding and millwork

were likely receiving “discounted gesso and other primers.” Id. at 10-11

& Exhibit 15. As discussed further below, HTS 3209.10 and 3209.90 do

not cover acrylic polymer; these HTS cover paint. Petitioner’s NSA

submission only concerned “gesso and primer” as repeated throughout

the NSA submission at every evidentiary burden petitioner had to meet



                                    21
    Case 1:21-cv-00088-MMB Document 22-2    Filed 08/25/21   Page 28 of 47




to raise the program as worthy of investigation mid-stream in the

administrative proceeding.

     Accordingly, the Department initiated a program on the

“Provision of Primer, Including Gesso (Primer), for LTAR.” Dep’t NSA

Questionnaire to GOC (June 11, 2020). The Department issued a

questionnaire to the GOC, requesting information on the “The Primer

Industry” and “Producer of Primer.” Id. at 7-10. Likewise, the

Department issued a questionnaire to the respondent, requesting

information on its purchases and suppliers of “Primer, Including Gesso

(Primer).” Dep’t NSA Questionnaire to Yinfeng (June 11, 2020).

     Yinfeng timely filed its NSA questionnaire response. Yinfeng

exported subject merchandise produced by its affiliate, Mangrove, and

therefore answered questions from Mangrove regarding production.

Understanding that “primer” includes paint used in producing and

finishing merchandise, as alleged by petitioner, Mangrove reported its

purchases of paint. See Yinfeng NSA (June 25, 2020) at 2 & Exhibit

SQ4-1. Mangrove further explained that it had no purchases of gesso

because it produced it itself “with the upstream materials, i.e. acrylic

polymer and calcium carbonate, as well as other materials used in the



                                    22
    Case 1:21-cv-00088-MMB Document 22-2   Filed 08/25/21   Page 29 of 47




normal business of operation.” Id. at 2. GOC timely filed its NSA

questionnaire response. See GOC NSA (July 6, 2020). GOC answered

the Department’s questions on the primer industry and primer

producers, as requested by the questionnaire. GOC provided the input

producer index and information on Mangrove’s suppliers of primer. Id.

     The Department issued Yinfeng a supplemental questionnaire

specifically requesting that Mangrove report its purchases of acrylic

polymer. Yinfeng Supplemental NSA Questionnaire (August 17, 2020)

at 1-2. Yinfeng/Mangrove complied with the Department’s request, but

explained that acrylic polymer cannot be considered a paint or primer

(including gesso). Id. at 1-2 & Exhibit SQ5-1. Indeed, acrylic polymers

cannot be used as a paint or primer (including gesso). Mangrove

produced gesso, and acrylic polymer was one of the upstream raw

materials used to produce the gesso. Yinfeng maintained that this is an

obviously different product not alleged by petitioner to be sold at LTAR.

Id. at 2. The record supports this fact.

     Whether acrylic polymers are the same as a primer became the

focus of the Department’s investigation on this program. Indeed, in the

Final Determination, the Department’s sole justification for including



                                    23
    Case 1:21-cv-00088-MMB Document 22-2    Filed 08/25/21   Page 30 of 47




the acrylic polymers in this program was its determination that “acrylic

polymer, as a stand-alone product, could be considered to be or used as

a primer.” Final IDM at Appx001049. However, this finding is not

supported by substantial evidence. “[S]ubstantial evidence” must be

measured by a review of the record as a whole, “including whatever

fairly detracts from the substantiality of the evidence.” Atlantic Sugar,

Ltd. v. United States, 744 F.2d 1556, 1562 (Fed. Cir. 1984). Thus, “it is

appropriate to set aside the ITA’s decision when the court ‘cannot

conscientiously find that the evidence supporting that decision is

substantial, when viewed in the light that the record in its entirety

furnishes, including the body of evidence opposed to [its] view.’”

Diversified Products Corp. v. United States, 6 C.I.T. 155, 161, 572 F.

Supp. 883, 888 (1983) (quoting Universal Camera, 340 U.S. at 488); see

also Shandong Rongxin Imp. & Exp. Co. v. United States, 163 F. Supp.

3d 1249, 1252 (Ct. Int’l Trade 2016) (Moreover, “Commerce’s

determination cannot be based on isolated tidbits of data which suggest

a result contrary to the clear weight of the evidence.”) (internal citation

omitted).




                                    24
    Case 1:21-cv-00088-MMB Document 22-2    Filed 08/25/21   Page 31 of 47




     In the NSA questionnaire and a supplemental request for new

factual information, Yinfeng provided substantial information

demonstrating that acrylic polymer is not primer and cannot be used as

primer. As an initial matter, Yinfeng itself has certified to the fact that

the company cannot and does not use the acrylic polymer it purchased

as a primer or paint. See Yinfeng NSA Qre (June 25, 2020) at

Appx012207; Yinfeng NSA Rebuttal Comments (July 10, 2020) at

Appx012536-012537; Yinfeng Supplemental NSA Qre (August 17, 2020)

at Appx012561. Mangrove’s acrylic polymer supplier even provided a

certification that it sold Mangrove a water-based acrylic polymer that is

in primary forms under HTS390690, which “cannot be used a primer

without further processing. It is one of the materials used to produce

gesso.” Yinfeng Primer NFI Submission (September 25, 2020) at

Appx013092-013094.

     Yinfeng also provided third party general information on gesso,

primer/paint, and acrylic polymer. Id. at Appx012944-013091. Gesso is

a type of primer, also called a ground. Id. at Appx012947-012948.

Acrylic gesso is a type of gesso made from acrylic polymer emulsion and

other materials, namely titanium dioxide, calcium carbonate, and other



                                    25
    Case 1:21-cv-00088-MMB Document 22-2    Filed 08/25/21   Page 32 of 47




chemicals. Id. at Appx012947-012973. The acrylic polymer is a

medium that serves as a binder. The titanium dioxide is a pigment,

making the acrylic gesso very white and opaque. The calcium carbonate

(chalk) is added to make the gesso have a matte finish, an absorbent

surface, and enough tooth (or roughness) to pull the paint off the brush.

Other chemicals are also added to keep the surface flexible and avoid

fading. Id. The record establishes that acrylic polymer on its own is a

chemical binder and must be further processed to be used as a primer or

gesso. Id. at Appx012975-012993 (information on acrylic polymer).

Even the articles provided by petitioner describe acrylic polymers for

coatings or for paints and primers. Petitioner NFI Submission

(September 24, 2020) at Appx013118-013128. The language indicates

that acrylic polymer is used in coatings and paints—not as a paint or

coating by itself. Petitioner’s submitted definition of acrylic polymer

likewise says it is “utilized in base coats as binders, which bind the

pigments together.” Id. at Appx013137-013150. Other articles

submitted by petitioner discuss acrylic paint primer, which is also not

the same as using straight acrylic polymer. Id. at Appx013129-013136.

Moreover, as explained above, in Mangrove’s production of subject



                                    26
    Case 1:21-cv-00088-MMB Document 22-2   Filed 08/25/21   Page 33 of 47




merchandise, it does not use acrylic polymer as a primer but uses it as a

raw material to produce gesso.

     Further, acrylic polymer is classified under a different HTS.

Yinfeng Primer NFI at Appx012995-013091. Paints are classified under

HTS chapter 32 and plasters (such as gesso) are classified under HTS

chapter 25. But acrylic polymer is classified under chapter 39. This is

evident from the HTS chapters provided. The record also contains US

Customs rulings demonstrating that acrylic polymer is classified under

Chapter 39 while acrylic polymer paints/primers are under Chapter 32.

Id. at Appx013081-013091. Accordingly, acrylic polymer is

substantially transformed when made into a paint or primer. This

information confirms what Yinfeng/Mangrove has certified from its own

manufacturing experience and the industry generally, that acrylic

polymer is an entirely different product from primer/gesso and must be

further processed to be used as a primer. Indeed, Mangrove does

substantially transform the acrylic polymer into gesso, which is then

used on subject merchandise. Therefore, acrylic primer cannot be

included in a program on primer/gesso. Petitioner alleged and the




                                   27
    Case 1:21-cv-00088-MMB Document 22-2   Filed 08/25/21   Page 34 of 47




Department initiated the program on primer/gess; it cannot be

expanded lawfully to any upstream material used to produce gesso.

     The expansion of this program is unlawful but also is contrary to

Department practice. The Department only investigates and confers a

benefit for a program that was alleged. 19 U.S.C. 1671a (discussing the

requirements for initiating a countervailing investigation); see also 19

C.F.R. 351.301(2)(iv) (setting deadline for when petitioner can raise new

subsidy allegations); see also 19 C.F.R. 351.311 (discussing the

circumstances when the Department can investigation a subsidy

alleged during the investigation rather than at the outset). As

explained above, no program on acrylic polymer was alleged.

     Further, Article 11.2 of the WTO Agreement on Subsidies and

Countervailing Measures dictates that investigations may not be

initiated based on “simple assertion, unsubstantiated by relevant

evidence.” Sufficient evidence with regard to the existence, amount,

and nature of a subsidy must be presented for the Department to

initiate the investigation of another program, consistent with Article

11.2(iii). Yinfeng understands, therefore, that at a minimum, a proper

new subsidy investigation allegation or initiation on a program specific



                                   28
    Case 1:21-cv-00088-MMB Document 22-2    Filed 08/25/21   Page 35 of 47




to acrylic polymer must be made before acrylic polymer can be

investigated and before the Department can rule that such program

confers a countervailable benefit for purchases of acrylic polymer. No

such program was initiated. As such the Department’s Final

Determination is unlawful with respect to acrylic polymer.

     Moreover, in the investigation of Fine Denier Polyester Staple

Fiber from China, the Department specifically dealt with a similar

situation and did not investigate the upstream raw materials. In

that case, as in the instant investigation, the respondent self-

manufactured the input alleged at LTAR rather than directly

purchasing it. The Department did not calculate a subsidy rate for

those upstream raw materials and did not investigate the upstream

raw materials used to produce the product in question. See Fine

Denier Polyester Staple Fiber From the People's Republic of China:

Preliminary Affirmative Countervailing Duty Determination, 82 Fed.

Reg. 51,396 (November 6, 2017) and accompanying IDM at Cmt 4

(“The Hailun companies reported only self-produced or foreign

purchases of PTA during the POI, and we did not calculate a subsidy

rate for these purchases.”). This supports the legal premise above,



                                    29
    Case 1:21-cv-00088-MMB Document 22-2   Filed 08/25/21   Page 36 of 47




i.e., that the Department does not expand its investigation to include

the upstream raw materials used to produce the investigated raw

material at LTAR. The Department did not disagree with this

precedent, but rather continued to maintain without substantial

record support that the facts here were different because acrylic

polymer supposedly could be used as primer or gesso in its own right.

Final IDM at Appx001049. The Court should order Commerce to

follow the law, previous practice, and the clear language of the

program alleged and not countervail the upstream raw materials that

Yinfeng used to produce primer or gesso.

     C.    The Department’s Ocean Freight Benchmark is Not
           Supported by Substantial Evidence.

     In calculating the benchmark price for the provision of an input at

less than adequate remuneration (“LTAR”), the Department adds an

ocean freight cost to approximate the cost of shipping that input from

around the world to China. For the provision of sawnwood and plywood

for LTAR programs, the record contains three datasets of such costs for

this purpose. Yinfeng submitted ocean freight data from Maersk with

prices for shipping plywood and shipping lumber during each month of

the POI. See Yinfeng Benchmark Submission (May 11, 2020) at


                                   30
    Case 1:21-cv-00088-MMB Document 22-2    Filed 08/25/21   Page 37 of 47




Appx014943-015054. Yinfeng also submitted Descartes ocean freight

prices for shipping plywood during each month of the POI. Id. at

Appx015055-015070. Petitioner also submitted Descartes ocean freight

prices for shipping plywood. Petitioner Benchmark Submission (May

11, 2020) at Appx015345-015357. In the Final Determination, the

Department relied upon all three datasets. However, the Descartes

data submitted by petitioner fails to fulfill the statutory and regulatory

requirements for benchmark data and its use is not supported by

substantial evidence. Appx001063-001064.

     When the Department uses tier-two benchmarks, as it did for

these programs, it considers whether it is getting a world benchmark

that would be comparable to what purchasers in China would obtain:

     In selecting a world market price, Commerce will “seek” to
     measure the adequacy of remuneration by comparing the
     government price to a "world market" price where it is
     reasonable to conclude that such a price would be available to
     purchasers in the country in question. 19 C.F.R.
     §351.511(a)(2)(ii). Where there is more than one commercially
     available “world market price,” Commerce will average such
     prices, to the extent practicable, “making due allowance for
     factors affecting comparability.” Id. Such factors include
     delivery charges and import duties, and these Commerce will
     include, if not otherwise included, when adjusting "the
     comparison price to reflect the price that a firm actually paid
     or would pay if it imported the product". See 19 C.F.R.
     §351.511(a)(2)(iv).


                                    31
    Case 1:21-cv-00088-MMB Document 22-2    Filed 08/25/21   Page 38 of 47




Borusan Mannesmann Boru Sanayi ve Ticaret A.S. v. United States, 61

F. Supp. 3d 1306, 1332 (Ct. Int’l Trade 2015); see also Beijing Tianhai

Indus. Co. v. United States, 52 F. Supp. 3d 1351, 1374 (Ct. Int’l Trade

2015) (“The statute requires that ‘the adequacy of remuneration shall

be determined in relation to prevailing market conditions for the good

or service being provided or the goods being purchased in the country

which is subject to the investigation or review.’ 19 U.S.C. § 1677(5)(E).

Such ‘[p]revailing market conditions include price, quality, availability,

marketability, transportation, and other conditions of purchase or sale.’

Id.”). The Descartes data submitted by petitioner fails to reflect the

price that a firm would pay for ocean freight if importing plywood and

thus does not reflect prevailing market conditions for the import of the

inputs allegedly purchased at LTAR.

     Petitioner submitted Descartes data for only one route from

Norfolk, VA to Tianjin, China. The rate is based on a 40 foot, 9’6” high

cube container. A high cube container is special type of container and

costs more to ship. Petitioner has not provided any information that

high cube containers are typical for plywood or sawnwood. High cube

containers are typically used for bulky or voluminous but light cargos.


                                    32
    Case 1:21-cv-00088-MMB Document 22-2   Filed 08/25/21   Page 39 of 47




The reason is that the high container can be filled without exceeding

the max payload for the container. This is not typical, however, for

plywood shipments, which are dense, compact, and heavy. See Yinfeng

Rebuttal Benchmarks at Appx015784-015790 (information on high cube

containers). Further, Petitioner’s plywood Descartes ocean freight rates

have numerous atypical charges. The base rate is only 1200 USD, but

there are additional charges including a 1551 USD for weight cargo

surcharge and an 800 USD port congestion surcharge. These are

atypical charges for overweight cargo and congested ports. See Yinfeng

Rebuttal Benchmarks at Appx015726-015780 (information on Descartes

shipping terms).

     There is no record evidence to suggest that Yinfeng or any normal

commercial purchaser would undergo such unusual charges at all, much

less on a regular basis for all shipments. Accordingly, such costs must

not be included in the benchmarks. In contrast, the Descartes and

Maersk data provided by Yinfeng have no indications of any unusual

charges. The rates provided by Yinfeng are based on normal shipping

conditions, indicative of prevailing market conditions. Yinfeng submits

given this rate is for an atypical container size and a less commercial



                                    33
    Case 1:21-cv-00088-MMB Document 22-2     Filed 08/25/21   Page 40 of 47




route, detailed below, it is only reasonable to exclude it from the

benchmark all together. However, if the Court finds the rate can still

be relied upon, the Court should order the Department to remove the

atypical very high surcharges and rely solely on the 1200 base rate.

     Lastly, Norfolk to Tianjin is not a major shipping route. Yinfeng

supplied information on the busiest container ports in the world. See

Yinfeng Benchmarks at Appx015071-015077. Norfolk is not a major

world port. In contrast, Yinfeng supplied ocean freight rates from the

two busiest U.S. ports Los Angeles/Longbeach and Newark/New York to

Shanghai, the busiest port in China and the world. The routes provided

by Yinfeng are major commercial routes that are representative of

prevailing market conditions. See 19 U.S.C. § 1677(5)(E). The Court

should remand to the Department to rely solely on ocean freight data

that fulfils the statutory obligations, i.e., the ocean freight data

provided by Yinfeng.

     D.    The Department Should Rely Upon the Contemporaneous
           Land Benchmark.

     The Department placed benchmark information on the record

to value land from “Asia Marketview Reports” by CBRE Research for

Thailand for the year 2010. Prelim. IDM at Appx001432;


                                     34
    Case 1:21-cv-00088-MMB Document 22-2   Filed 08/25/21   Page 41 of 47




Appx022782-022791. The Department relied upon this data in the

Preliminary and Final Determinations. IDM at Appx001055-001058.

The Department has relied upon this source for valuing land in

several investigations and reviews. Id. However, the record contains

contemporaneous world land values from the same CBRE Research

source on the record as well as from the Malaysian Investment

Development Authority (“MIDA”). See Yinfeng Benchmark

Submissions (May 11, 2020) at Appx015143-015184 (“CBRE Global

Prime Rents”) & Appx015085-015142 (MIDA Cost of Industrial

Land). Both of these sources better fulfill the Department’s

preferences for benchmarks and should have been relied upon. In

short, it is time for the Department to move on from the stale 2010

land benchmark data.

     First, the benchmark used by the Department is based solely on

land prices in 2010. The Department used an inflation index to

extrapolate the price from a single year to apply to the POR, 2017, and

other years with land purchases. However, the CBRE Global Prime

Rents placed on the record contains land values for 2015-2018 and the

MIDA source provides land values from 2014-2019. These values are



                                   35
    Case 1:21-cv-00088-MMB Document 22-2   Filed 08/25/21   Page 42 of 47




contemporaneous with the POR and provide prices from a larger, more

representative period of time. Moreover, as evidenced by the CBRE

Global Prime Rents data and the MIDA data, the value of land does not

merely follow the inflation index. Therefore, the contemporaneity and

additional years represented by these sources make each critically more

representative than the 2010 data favored by the Department.

     Second, the Department used prices from Thailand only, which is

no longer considered economically comparable to China. Wood

Mouldings and Millwork Products From the People’s Republic of China:

Preliminary Affirmative Determination of Sales at Less Than Fair

Value, Postponement of Final Determination, and Extension of

Provisional Measures, 85 Fed. Reg. 48669 (August 12, 2020) and

accompanying IDM at 5 (listing Brazil, Bulgaria, Malaysia, Mexico,

Russia, and Turkey as economically comparable to China based on 2018

GNI); see also Crystalline Silicon Photovoltaic Cells, Whether or Not

Assembled Into Modules, From the People’s Republic of China:

Preliminary Results of Antidumping Duty Administrative Review and

Preliminary Determination of No Shipments; 2017–2018, 85 Fed. Reg.

7531 (February 10, 2020) and accompanying IDM at 15 (specifically



                                   36
    Case 1:21-cv-00088-MMB Document 22-2   Filed 08/25/21   Page 43 of 47




discussing that even based on 2017 GNI, Thailand is not economically

comparable to China. Thailand’s GNI is too low and has remained too

low to be comparable to China.). In contrast, the contemporaneous

MIDA source provides contains data from Malaysia, one of the countries

the Department considers at the same level of economic development as

China. Likewise, the contemporaneous CBRE data contained world

benchmark prices for land from multiple countries around the world

including Mexico and Brazil, both counties that are also at the same

level of economic development as China.

     In response to this information, the Department claims it lacked

information to determine whether Malaysia, Mexico, and Brazil are

comparable, saying that the finding in an AD proceeding is different

than that used for a benchmark in a CVD proceeding. IDM. at

Appx001058. This reasoning must fail. The Department has a long

standing practice in the AD proceeding of determining economic

comparability based upon per capita GNI. Every single year the

Department re-evaluates the per capita GNI of China and determines

which countries are economically comparable. This becomes the basis

of determining the surrogate country, and the Department determines



                                  37
    Case 1:21-cv-00088-MMB Document 22-2     Filed 08/25/21   Page 44 of 47




normal value based on data from that country. In other words, the

Department considers surrogate values from non-economically

comparable countries to be unreliable or otherwise non-comparable as a

benchmark. Whether calling these values “surrogates” or

“benchmarks”, their function is similar: an approximation of fair market

values or prevailing market conditions.

     The Department has not provided any justification why its

reasoned finding in the companion AD reviews that Malaysia, Mexico,

Brazil are economically comparable has no bearing on economic

comparability in this CVD review. It is the same agency determining

the same factor for the same ultimate goal, a market economy price.

Consol. Bearings Co. v. United States, 348 F.3d 997, 1007 (Fed. Cir.

2003) (The Department acts arbitrarily and capriciously when it

“consistently follow[s] a contrary practice in similar circumstances and

provide[s] no reasonable explanation for the change in practice.") SKF

USA Inc. v. United States, 263 F.3d 1369, 1382 (Fed. Cir. 2001) (It is

well-established that “[a]n agency action is arbitrary when the agency

offers insufficient reasons for treating similar situations differently.”)

(alteration, quotation marks and citation omitted).



                                     38
    Case 1:21-cv-00088-MMB Document 22-2   Filed 08/25/21   Page 45 of 47




     Indeed, when the Department first determined that Thailand was

economically comparable in the CVD proceeding for benchmark

purposes, at that time the Department also considered Thailand to be

economically comparable in the AD proceeding and included it among

the potential surrogate countries. For several years now, the

Department has not considered Thailand to be economically comparable

in AD proceedings, but has considered Malaysia, Mexico, Brazil to be

comparable to China because Thailand had slipped in relation to

China’s per capital GNI vis-à-vis these three countries.

     The Court should order the Department to reconsider its decision

to rely upon the outdated 2010 Thai CBRE data for the reasons

discussed above: it is outdated, based on more limited data, and

originates from a non-economically comparable country




                                   39
      Case 1:21-cv-00088-MMB Document 22-2    Filed 08/25/21   Page 46 of 47




IV.      Conclusion and Prayer for Relief

         In light of the foregoing, aspects of the Department’s Final

Determination was not supported by substantial evidence or in

accordance with the law; and, in the case of the land benchmark,

aspects of its decision were arbitrary and capricious. Plaintiff

respectfully requests that the Court remand this case for

redetermination of the issues according to their presentation in this

brief.


                                     Respectfully submitted,

                                      /s/ Gregory S. Menegaz
                                     Gregory S. Menegaz
                                     J. Kevin Horgan
                                     Alexandra H. Salzman*
                                     DEKIEFFER & HORGAN, PLLC
                                     Suite 410
                                     1090 Vermont Ave., N.W. 20005
                                     Tel: (202) 783-6900
                                     Fax: (202) 783-6909
                                     email: gmenegaz@dhlaw.com
Date: August 17, 2021                Counsel to Plaintiff

                                     *Admitted to California Bar; practice
                                     supervised by attorneys of the firm
                                     who are active D.C. Bar members
                                     pursuant to D.C. Bar Rule 49(c)




                                       40
    Case 1:21-cv-00088-MMB Document 22-2   Filed 08/25/21   Page 47 of 47




                 Word Count Certificate of Compliance

     This brief has been prepared utilizing Microsoft Word 2007 using

a proportionally spaced typeface (14 point Century font).

     In accordance with this Court’s Scheduling Order and the

Chambers Procedures of the United States Court of International

Trade, the undersigned certifies that his brief complies with the word

limitations set forth. Specifically, excluding those exempted portions of

the brief, as set forth in 2 B (1) of the Chambers Procedures, I hereby

certify that this brief contains 7,722 words. In accordance with the

Chambers Procedures, this certified word count is based on the word

count feature in the word processing system (Microsoft Word) used to

prepare this brief.


                                  /s/ Gregory S. Menegaz

                                  Gregory S. Menegaz
                                  DEKIEFFER & HORGAN, PLLC
                                  Suite 410
                                  1090 Vermont Ave., N.W. 20005
                                  Tel: (202) 783-6900
                                  Fax: (202) 783-6909
                                  email: gmenegaz@dhlaw.com
                                  Counsel to Plaintiff




                                    1
